Exhibit 10.1
 

[img2.jpg]
2350 Mission
College Blvd.,
Suite 190
Santa Clara, CA
info@neonode.com
www.neonode.com
www.linkedin.com/company/neonode
 

 
EMPLOYMENT AGREEMENT
 
This employment agreement (the "Employment Agreement") is entered into on this
day between (1) Neonode Inc. a Delaware Corporation ("Neonode"); and (2) Thomas
Eriksson (the "Employee").
 

1 EMPLOYMENT, TERM AND POSITION     1.1 The Employee is hereby employed as CEO
of Neonode Inc.     1.2
The Employment shall commence on 2011-01-28 ("Commencement Date"). The
employment shall last until further notice.
    1.3 The Employee shall report regularly and shall be subject to the
direction and control of the Company's Board of Directors.     1.4
As from the Commencement Date, the Employee's employment is governed by the
terms and conditions of this Employment Agreement between the parties. This
Employment Agreement overrules and supersedes all previous agreements between
the parties.
    1.5
The Employee's place of work is at Neonode's office in Stockholm. In order to
safeguard Neonode's interests in the best way, the Employee is obliged, from
time to time, to travel within as well as outside Sweden. No further
reimbursement is paid for the performance of the duties in addition to what is
set out in this Employment Agreement.
    2 DUTIES AND RESPONSIBILITIES     2.1
The Employee shall during the employment diligently and faithfully perform such
duties and responsibilities and exercise such powers as may from time to time be
assigned to the Employee. The Employee is obligated to perform the Employee's
obligations in accordance with the instructions, from time to time, issued by
the management of Neonode.
     
For the purpose of this Employment Agreement, a company is considered to be an
"affiliated company" if it is a legal entity that either directly or indirectly
controls, or is controlled by, Neonode.
    3 LOYALTY      
This Employment Agreement is based on the mutual loyalty and trust between the
parties. The Employee shall in all situations safeguard and promote Neonode's
and its affiliated companies' interests as well as devote the entire Employee's
working hours to Neonode. Without the prior written approval of the board, the
Employee may not engage, either directly or indirectly, in competing business.
The foregoing shall not, however, prevent the Employee from owning or investing
in financial instruments listed on any worldwide stock exchange.

 
 
 

--------------------------------------------------------------------------------

 
                
4
REMUNERATION AND OTHER BENEFITS
   
4.1
The Employee is entitled to a gross monthly salary amounting to 150 000 SEK per
month. The salary is paid in accordance with Neonode's prevalent payment
routines. The gross monthly salary will be reviewed on an annual basis in
February month. Neonode is under no obligation to award an increased salary
following a salary review. There shall be no review of the salary after notice
has been given by either party to terminate the employment.
   
4.2
The parties acknowledge that the CEO may require overtime work in relation to
which no additional compensation will be paid. Overtime work has been taken into
consideration, inter alia, when determining the salary level and other benefits
according to this Employment Agreement.
   
4.3
In addition to the salary set out in Clause 4.1 above, the Employee is entitled
to receive a yearly bonus of up to 1 000 000 SEK based on the development of the
company and the share price development. In addition the Employee may be
entitled to participate in Neonode's from time to time applicable bonus policy
and stock option programs. The terms and conditions for the yearly bonus, stock
options and any -other payments are subject to the sole discretion of the
compensation committee of Neonode.
   
4.4
The Employee is entitled to preventive health care allowance (Sw.
friskvardsbidrag) in accordance with Neonode's from time to time applicable
health care allowance policy. Such allowance may, however, not exceed SEK 2,000
per annum.
   
4.5
The Employee is not, in addition to what is stipulated in this Employment
Agreement, entitled to any additional remuneration for the Employee's duties.
   
5
PENSION AND INSURANCE
   
5.1
The Employee is entitled to pension and insurance benefits in accordance with
Neonode's policy as applicable from time to time.
   
5.2
In addition to Clause 5.1 above, Neonode undertakes to supply occupational group
life insurance (Sw. TjanstegrupplivfOrsakring), industrial (occupational) injury
insurance (Sw. Trygghetsforsakring vid arbetsskada) and work travel insurance.
   
6
HOLIDAY
     
The Employee is entitled to thirty (30) days of paid holiday per annum. Holiday
shall be taken after agreement with the Neonode's board and in accordance with
Neonode's policies applicable from time to time. The calculation of holiday pay
is made in accordance with the provisions under the Swedish Annual Leave Act
(Sw. Semesterlagen (1977:480)). The Employee is entitled to holiday in advance
(Sw. forskottssemster). Neonode is entitled to offset holiday pay made in
advance against salary and accrued holiday pay at the termination of employment
in accordance with the Swedish Annual Leave Act.

   
 
2

--------------------------------------------------------------------------------

 
 
7
SICK PAY
     
In the event of sickness, the Employee shall be entitled to sick pay in
accordance with Swedish statutory requirements.
   
8
EXPENSES
     
The Employee shall, upon submission of appropriate receipts, receive
reimbursement for reasonable out-of-pocket business expenses properly incurred
by the Employee in connection with the Employee's duties. Neonode will also
reimburse the Employee for any reasonable business travel expenses which the
Employee incurs in connection with the Employee's duties, subject to and in
accordance with the from time to time applicable business travel policy (or
equivalent), or, where applicable, in accordance with a specific agreement to be
agreed upon by Neonode and the Employee. Reimbursement is subject to the
Employee providing Neonode with appropriate receipts and/or invoices.
   
9
PERSONAL DATA AND IT SECURITY
   
9.1
The Employee confirms that Neonode has informed the Employee of the principles
governing Neonode's processing employees' personal data in accordance with the
Personal Data Act (1998:204) and that the Employee has given consent thereto.
   
9.2
The Employee undertakes to comply with Neonode's, and its affiliated companies',
from time to time applicable policies regarding the use of Neonode's (and its
affiliated companies') computers, e-mail system, Internet services and software
programs. The Employee is aware that Neonode has full access to all files,
e-mail correspondence and document handling systems as well as full access to
all Internet usage which is stored in the Neonode's IT system.
   
10
INTELLECTUAL PROPERTY RIGHTS
   
10.1
Without any additional compensation, Neonode is the sole owner of all rights
(and has the exclusive right of disposition to all rights), including but not
limited to all intellectual property rights, to any results and material made,
designed or produced by the Employee within the frame of the Employee's
employment. Accordingly, Neonode is entitled to modify and/or further develop
any results, material or intellectual property rights as well as to transfer or
license the rights to such results, material or intellectual property rights to
third parties.
   
10.2
The Employee is obliged to and agrees to support and procure that Neonode, at
any time during the employment or after its expiration, can fully profit from
the rights relating to Clause 10.1 above. Accordingly, the Employee is, inter
alia, obliged to prepare any documentation which Neonode, at its sole
discretion, deems necessary or desirable in order to protect, register and/or
maintain Neonode's rights according to Clause 10.1 above, including but not
limited, where necessary, to transfer (without the right to any additional
compensation) any such rights to Neonode.

 
 
3

--------------------------------------------------------------------------------

 
 
11
TERMINATION
    11.1
The employment may be terminated subject to applicable statutory notice period
as set out in the Swedish Employment Protection Act (Sw. lag (1982:80) om
anstallningsskydd).
   
11.2
The Employee acknowledges that the Employee's obligations according to Clause 12
(Confidentiality) will continue to remain in force after the expiration of this
Employment Agreement, regardless of the reasons for the expiration.
   
11.3
Upon termination of the employment or at any earlier point in time when the
Employee leaves the Employee's position, the Employee shall return any business
material, reports, documents and other property (e.g. computer programs and
software), including copies thereof (stored electronically or otherwise), which
have been entrusted to the Employee or which have come into the Employee's
possession in connection with the employment. Such material is always Neonode's
property.
   
12
CONFIDENTIALITY
   
12.1
The Employee may not make use of, transfer or otherwise disclose to a third
party, neither during the employment nor after its expiration, such information
regarding Neonode or its affiliated companies or regarding Neonode's or its
affiliated companies' businesses, that Neonode wishes to remain confidential.
   
12.2
For the purpose of this Clause 12, "information" is considered to be all
information, including but not limited to information regarding products,
materials, pricing, market and sales strategies, management and Neonode's (or
its affiliated companies') customers and clients, regardless of whether the
information is of technical, of commercial or of any other nature, and
regardless of whether the information is documented in writing or otherwise.
   
12.3
The prohibition in Clause 12.1 shall not, however, apply where:

 

  (a)
it is required by this Employment Agreement, by law or mandatory regulations
that the information is disclosed, or
        (b)
the parties have agreed in writing that the information could be disclosed to a
third party, or
        (c)
the information is publicly known and has come to public knowledge in any way
other than by breach of the confidentiality undertakings in Clause 12.1 or any
other breach of this Employment Agreement
      12.4
The parties agree that Section 7, paragraph 1 of the Act on Protection of Trade
Secrets (1990:409) (Sw. lagen om skydd kir fOretagshemligheter) shall apply also
after the expiration of the employment regardless of whether any particular
reasons (Sw. synnerliga skal) apply or not. The limitations stipulated in
Section 7 paragraph 2 of the Act on the Protection of Trade Secrets (1990:409)
shall thus not apply to the Employee in relation to Neonode's (or its affiliated
companies') trade secrets.

 
 
4

--------------------------------------------------------------------------------

 
 

13 POST-TERMINATION RESTRICTIONS    
13.1
In order to protect the confidential information of Neonode or of any affiliated
company referred to above under Clause 12 to which the Employee has access as a
result of the employment, the Employee covenants that the Employee shall neither
directly or indirectly, without the prior written consent from [the Chairman of
the Board of Directors/the management], for a period of twelve months following
the expiration of the employment:

 

  (a)
actively solicit the services of or entice away from Neonode or from any of its
affiliated companies or engage, whether on his own behalf or on behalf of
others, any person who is or was an executive director or a senior manager of
Neonode or of any of its affiliated companies at any time during the twelve
month period immediately preceding the date on which the Employee's employment
with Neonode terminated; nor
        (b)
actively solicit the customer of or entice away from Neonode or from any of its
affiliated companies the customer or business of any person who is or was a
customer of Neonode or of any of its affiliated companies at any time during the
twelve month period immediately preceding the date on which the Employee's
employment with Neonode terminated and with whom the Employee or one of his
subordinates dealt with during the said twelve month period.

 
13.2
In the event of termination of the employment, the Employee undertakes not to
copy or use information regarding Neonode's operations or otherwise utilise
Neonode's contacts and materials.
   
14
APPLICABLE LAW AND DISPUTE RESOLUTION
   
14.1
This Employment Agreement shall be governed by the substantive laws of Sweden.
   
15
AMENDMENTS AND MODIFICATIONS
     
This Employment Agreement may not be amended nor modified unless agreed upon in
writing and signed by the parties.

 

--------------------------------------------------------------------------------

 
This Employment Agreement has been executed in duplicate and the parties have
received one copy each.
 
Date: 2014-03-05
 
Date: 2014-03-05
         
NEONODE INC.
 
THOMAS ERIKSSON
          /s/ Per Bystedt   /s/ Thomas Eriksson  
Per Bystedt, Chairman
  Thomas Eriksson  

 
 
 5

--------------------------------------------------------------------------------